O’NIELL, J.
(dissenting from that part of the opinion which holds that the surviving husband’s written acknowledgment of the community debt, represented by an open account, took the half of the debt that was owing by his children out of the prescription of 3 years and made it subject to the prescription of 10 years). I concede that the surviving husband, after the death of his wife, had authority to interrupt prescription by a written acknowledgment of a community debt, as to the half of the debt for which his children might have been held responsible. I concede, therefore, that the giving of a promissory note by the surviving husband, to represent the community debt that was theretofore represented only by an open account, interrupted the prescription of 3 years that was running against the account. But it is also conceded in the majority opinion rendered in this case — in fact it could not be denied — that the giving of the promissory note by the surviving husband did not novate the half of the debt for which his children might have been held responsible. In other words, it is, and must be, conceded that the children are not bound by the contractual obligation of their, father, represented by his promissory note. This contractural obligation of the surviving husband, represented by his promissory note, is subject to the prescription of 5 years, as far as he is concerned. But it seems anomalous to me that the half of the debt for which his children may be held responsible should be subject to the prescription of 10 years merely because he gave his promissory note to represent the obligation.
Article 3538 of the Civil Code, before it was amended by Act 78 of 1888, p. 86, enumerated the debts on which actions should be prescribed by 3 years, thus:
“The following actions are prescribed by three years:
“That on all other open accounts.
“This prescription only ceases from the time there has been an account acknowledged, a note or bond given, or an action commenced.”
By the statute of 1888, the Legislature has made only two changes in the law, both of which changes are material, viz.: The word “open” is omitted from the expression, “that on all other open acounts,” so that the pre*265scription of three years is now applicable to actions “on all other accounts,” whether open or closed by an acknowledgment; and, after the expression, “from the time there has been an account acknowledged,” the Legislature has inserted the words, “in writing,” so-that the prescription is interrupted only when there has been “an account acknowledged in writing, a note or bond given or an action commenced.”
Before the article was amended it was decided, several times, that a verbal acknowledgment of a debt represented by an open account would convert it into a closed account, or an account stated, subject to the prescription of 10 years, under article 3544 of the Civil Code, declaring that all personal actions except those theretofore enumerated are subject to the prescription of 10 years. The decisions were in accord with the precise language of article 3538 before it was amended, for two reasons; First, because the acknowledgment was not required then to be “in writing”; and, second, because the prescription of three years was then applicable only to “open accounts,” not to any or “all other accounts.” In other words, when an open account was acknowledged by the debtor, it ceased to be an open account, and became, as the decisions held, a closed account, or account stated, or an acknowledged account. See Erwin v. Lowry, 2 La. Ann. 314, 46 Am. Dec. 545 ; Succession of Harrell, 3 La. Ann. 324 ; Crone v. Citizens’ Bank, 28 La. Ann. 449 ; Boullt v. Sarpy, 30 La. Ann. 496 ; People’s Bank v. Girod, 31 La. Ann. 592 ; Utz v. Utz, 34 La. Ann. 752 ; Bank v. Evans, 43 La. Ann. 372, 9 South. 44.
We are bound to assume that the Legislature, in amending article 3538 of the Civil Cod@ by the statute of 1888, had in mind the jurisprudence, construing the article as applicable only to “open accounts,” and declaring that a verbal acknowledgment had the effect of taking them out of the category of “open accounts” and converting them into closed accounts, or account? stated, subject to the prescription of 10 years. And, in my humble opinion, we ought to give the act of the Legislature its very pláin and simple meaning.
The ruling in Henry Block Co. v. Papania, 121 La. 683, 46 South. 694, cited in the majority opinion in this case, is not authority for the doctrine that, when an open account has been acknowledged in writing, it is subject to the prescription of 10 years. The only question propounded for decision in that case was whether a verbal acknowledgment of an open account interrupted the prescription of 3 years. At the very outset of the opinion, the court said:
“In the application for the writ of review, plaintiff declares that the ‘sole question presented is one of law, viz. whether or not a verbal promise to pay an open account, made' before prescription has accrued, is sufficient to interrupt the prescription; which should be answered in the affirmative.’ ”
The court did answer the question in the affirmative, maintaining that the verbal acknowledgment of the open account had interrupted the prescription of 3 years. The decision, in my humble opinion, was contrary to the language of the statute 1888; but we-have no occasion for overruling it now, because it is not appropriate to the question presented in this ease.
The ruling in the case of Block Co. v. Papania ignores the omission of the word “open” in the amending statute, which declares that all accounts, whether open or acknowledged, are subject to the prescription .of three years. . I believe that the error resulted from the fact that the same elror was committed in some of the recently annotated editions of the civil code. The publisher of Merrick’s edition, for example, sent out a list of errata, to be pasted in, calling attention to this erratum:
“Art. 3538, at the top of page 1099, the word ‘open,’ both in the headline and in the body of the article, should be stricken out.”
*267The error of the ruling in the Block Case is so manifest that I can see no justification nor reason for perpetuating it.